UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7965


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOMINIQUE A. HANKINS, a/k/a Dominique Hankins,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cr-00182-RBS-LRL-1)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dominique A. Hankins, Appellant Pro Se. V. Kathleen Dougherty,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dominique   A.   Hankins   appeals   the   district   court’s   order

denying his postjudgment motion seeking appointment of counsel

and requesting to serve his federal sentence concurrently with

his state sentence.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      United States v. Hankins, No. 2:12-cr-

00182-RBS-LRL-1 (E.D. Va. Dec. 2, 2015).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                   2